Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings appear hand-made and the features of Fig. 4 are not discernable. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 23 is objected to because of the following informalities:  it appears there is a translation error. It is assumed “…at least in sections comprising a galvanic nickel…” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim reads as a method of using the device by subjecting it to a cooling medium, which renders the claim indefinite (see MPEP 2173.05).  See also In re Collier, 397 F.2d 1003 (C.C.P.A. 1968): 

	Specifcally regarding Claim 32, a flow direction of a coolant cannot be a structural element, rending the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006100640 to Toshiyuki et al. (Toshiyuki).
Regarding Claim 17, Toshiyuki teaches a heat spreading plate comprising: 
at least one cooling fin 80; 
at least a first layer top 41; and 
at least a second layer bottom 41; 
wherein at least one surface portion that is bent out from a base surface of the second layer forms a cooling fin ([0039], “7 The formation of the cooling fins includes cutting, extrusion and pressing from a bar or plate when the bottom material is Cu.”

Regarding Claim 18, Toshiyuki teaches the heat spreading plate of claim 17, wherein one of the first layer and the second layer is formed from a group comprising copper (heat sink 40 is Cu/Mo/Cu, [0039]), a copper alloy, aluminium, an aluminium alloy, and aluminium silicon carbide (AlSiC).

Regarding Claim 19, Toshiyuki teaches the heat spreading plate of claim 17, wherein a connection layer comprising one of a group comprising a sintered layer, bonding layer 42, and solder layer is constituted between the first layer and the second layer.

Regarding Claim 20, Toshiyuki teaches the heat spreading plate of claim 17, wherein at least a third layer 30 made of a low-expansion material comprising at least one of a group comprising a nickel alloy, invar (Fe65Ni35), invar 36 (Fe64Ni36), kovar (Fe54Ni29Co17), tungsten (W), an iron-nickel-cobalt alloy (FeNiCo alloy), molybdenum (Mo) ([0039], layer 30 is Cu/Mo/Cu]) is constituted between the first layer and the second layer.

Regarding Claim 21, Toshiyuki teaches the heat spreading plate of claim 17, wherein the at least one cooling fin is constituted one of pin-shaped, rectangular (see Fig. 5), semicircular, and square.

Regarding Claim 22, Toshiyuki teaches the heat spreading plate of claim 17, wherein the bent-out surface portion is arranged at an angle of 10˚ - 90˚ to the base surface of the second layer (see Fig. 5).

Regarding Claim 23, Toshiyuki teaches the heat spreading plate of claim 17, wherein a corrosion-inhibiting coating constituted at least in sections a galvanic nickel [0028] coating of the surface of the heat spreading plate.

Regarding Claim 23, Toshiyuki teaches an electronic module with at least one electronic component 10 and with at least one heat spreading plate (see above rejection of Claim 17) comprising at least one cooling fin, at least a first layer and at least a second layer, and wherein at least one surface portion that is bent out from a base surface of the second layer forms a cooling fin, wherein the at least one electronic component is connected indirectly or directly to a side of the first layer, which is constituted facing away from the second layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24- are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of U.S. Pat. Pub. No. 20160145076 to Akin.
Regarding Claim 24, Toshiyuki teaches a method for producing a heat spreading plate with at least a first layer and a second layer and at least one cooling fin, wherein at least one surface portion that is bent out from a base surface of the second layer forms a cooling fin, the method comprising: 
	wherein the surface portion is bent out of the base surface but does not explicitly teach introducing at least one weakening contour or a recess into a base surface of the second layer, which weakening contour or recess borders a surface portion at least in sections in such a way that the surface portion is connected by at least one connecting point to the base surface.
[0074] to form a v-groove in a sheet of metal before folding or pressing. It would have been obvious to the person of ordinary skill at the time of filing to modify Toshiyuki with the teaching of Akin in order to form sharp, angled, non-rounded edges, as shown by Toshiyuki.

Regarding Claim 25, Toshiyuki and Akin teach the method according to claim 24, wherein the weakening contour or the recess is introduced into the base surface of the second layer by means of cutting [0074], in particular laser cutting or water jet cutting, and/or by means of milling and/or by means of stamping.

Regarding Claim 26, Toshiyuki and Akin teach the method of claim 24, wherein the bending-out of the surface portion takes place by means of an upper stamp (definition of pressing as taught by Toshiyuki; there must be a stamp to press), in particular by means of an upper stamp and a counter- stamp formed complementary thereto.

Regarding Claim 27, Toshiyuki and Akin teach the method of claim 24, wherein the second layer is connected to the first layer, in particular by soldering or diffusion annealing or sintering or eutectic bonding (Toshiyuki [0039] describes brazing, a eutectic process) or low-temperature sintering or diffusion soldering or adhesive bonding.

Regarding Claim 28, Toshiyuki and Akin teach the method of claim 24, wherein a third layer made of a low-expansion material, in particular of a nickel alloy, in particular invar (Fe65Ni35) or invar 36 (Fe64Ni36) or kovar (Fe54NiCoI7), and/or tungsten (W) and/or an iron-nickel-cobalt alloy (FeNiCo (Toshiyuki [0039] describes Cu/Mo/Cu) , is constituted between the first layer and the second layer.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki and Akin as applied to claim 24 above, and further in view of Testing, Measurement, and Characterization of Nanomaterials” by Guo et al. (Guo).
Regarding Claim 29, Toshiyuki and Akin teach the method of claim 28, but do not explicitly teach that the first layer, the second layer and the third layer are connected together at a connecting temperature of 150°C - 300°C, in particular by a low-temperature sintering process.
However, in analogous art, Guo teaches use of sintering pastes below 350C for bonding metals together. It would have been obvious to the person of ordinary skill at the time of filing to modify the teaching of Tashiyuki with Guo so that the devices may be used at elevated temperatures where solder bonds would fail, as taught by Guo (page 2, Col. 1, first partial paragraph)

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki and Akin as applied to claim 30 above, and further in view of U.S. Pat. Pub. No. 20090194862 to Kitami.
Regarding Claim 31, Toshiyuki and Akin teach the method of claim 30, but do not explicitly teach that the second layer of the heat spreading plate is constituted as a component subjected to a cooling medium, comprising one of a group comprising air, water, glycol, and oil.
However, in analogous art, Kitami teaches in Fig. 2 heat spreading plates having air cooled ducts 1, 2 cooling plates 8, 108 coupled to fins 10, 110.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Kitami to increase cooling capacity, as taught by Kitami throughout.

Regarding Claim 32, Toshiyuki, Akin and Kitami teach the electronic module of claim 31, wherein the at least one cooling fin is formed at an angle of 10˚ - 90˚, and one of perpendicular and parallel, to the flow direction of the cooling medium (Kitami shows perpendicular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812